Citation Nr: 1234656	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-26 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION
The Veteran served on active duty from June 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  


In the August 2012 Informal Hearing Presentation, the Veteran's representative referenced several issues and stated that they have been withdrawn from the appeal because the Veteran selected Box 9(d) on his June 2009 and May 2011 Substantive Appeal and failing to list those issues.  The substantive appeals dated June 2009 and May 2011 indicate that the Veteran chose only to appeal the issues of service connection for a bilateral hip disorder and entitlement to TDIU.  As such, the issues currently on appeal are reflected on the title page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  Competent evidence of a bilateral hip disorder is not of record.  

3.  The Veteran is service-connected for diabetes mellitus, type II, evaluated as 20 percent disabling; hypertension, evaluated as 10 percent disabling; bilateral cataracts associated with diabetes mellitus, type II, evaluated as 0 percent disabling; erectile dysfunction, associated with diabetes mellitus, type II, evaluated as 0 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the left hand, evaluated as 0 percent disabling; and peripheral neuropathy of the right hand, evaluated as 10 percent disabling.  

4.  The competent and probative medical evidence of record demonstrates that the Veteran's service-connected disabilities are such nature and severity as to prevent him from securing or following any substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or aggravated by the Veteran's military service, nor is it secondary to the service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).  

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21   (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The Board finds that the VCAA notice requirements have been satisfied by the June 2006 letter.  In the June 2006 letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  Additionally, he was informed of the evidence necessary to substantiate the claim for service connection on a secondary basis.  The letter stated that he must show evidence of the claimed physical condition and a relationship between the claimed condition and service or a service-connected condition.  The June 2006 letter also informed the Veteran of the evidence necessary to substantiate the claim for entitlement to a total rating for compensation based on individual unemployability by informing him of the specific criteria needed for that benefit.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 4673 (2006).  In the present appeal, the June 2006 VCAA letter to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records, and records from the Social Security Administration (SSA).  The Veteran was also provided a VA examination in connection with his TDIU claim, which is found to be adequate for rating purposes. The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed bilateral hip disorder; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  

In this case, because there is competent medical evidence that demonstrates that the Veteran does not have a current disability of the hips, there is no duty to provide a VA medical examination or to obtain a medical nexus opinion.  Because there is already competent medical evidence to decide the claim, and because there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a bilateral hip disorder, further assistance in the form of VA examination or opinion is not necessary to decide these claims.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, the holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims. The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  

II.  Decision  

Bilateral Hip Disorder

The Veteran contends that his bilateral hip disorder is caused by his service-connected diabetes mellitus, type II.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2011).  The amendment sets forth language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for a bilateral hip disorder, to include as secondary to the Veteran's service-connected diabetes mellitus, type II.  Service treatment records do not reflect findings of a bilateral hip disorder.  Upon separation from service, clinical evaluation of the Veteran's lower extremities was normal.  See the April 1971 release from active duty (RAD) report of medical examination.  However, and more importantly, based upon the evidence in the claims file, no current diagnosis of the claimed bilateral hip disorder has been found.  

The Veteran was informed in June 2006 that he must have evidence of a current disability for his claimed bilateral hip disorder.  He has not presented any such evidence nor has he provided any information as to where VA could obtain such evidence.  Since there is no competent medical evidence of any current "disability," service connection cannot be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service-connected.)  

The Board also acknowledges that the Veteran submitted an internet article discussing the association between arthritis and diabetes.  See the internet article received by the RO in December 2007.  To the extent that the internet article rises to the level of a medical article or medical treatise, the Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

In short, articles and treatises tend to be general in nature and to not relate to the specific facts in a given Veteran's claim.  In the present case, the article submitted by the Veteran fall into this (general) category.  Further, the article is not combined with an opinion of a medical professional.  Therefore, this evidence is not material as to the issue of whether the claimed bilateral hip disorder is caused by the service-connected diabetes mellitus, type II.  

Although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a bilateral hip disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral hip disorder, to include as secondary to the Veteran's service-connected diabetes mellitus, type II, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

TDIU

The Veteran seeks a total disability rating based on individual unemployability due to his service-connected disabilities.  

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court determined that the threshold factor for extraschedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, however, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that he is unemployable due to his service-connected disabilities.  In his June 2006 TDIU application, he reported that he last worked full-time in April 2006 as a truck driver.  He reported completing at least one year of college.  The SSA records show that he reported that he last worked in 2009.    

The Veteran is service-connected for the following disabilities: diabetes mellitus, type II, evaluated as 20 percent disabling; hypertension, evaluated as 10 percent disabling; bilateral cataracts associated with diabetes mellitus, type II, evaluated as 0 percent disabling; erectile dysfunction, associated with diabetes mellitus, type II, evaluated as 0 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the left hand, evaluated as 0 percent disabling; and peripheral neuropathy of the right hand, evaluated as 10 percent disabling.  After consideration of the bilateral factor, the combined rating is 70 percent .  See 38 C.F.R. § 4.25, 4.26.  

Under 38 C.F.R. § 4.16(a)(1) disabilities of one or both upper extremities are considered as one disability for purposes of establishing a disability of 40 or 60 percent.  Similarly, under 38 C.F.R. § 4.16(a)(2) disabilities resulting from a common etiology are considered as one disability for purposes of establishing a disability of 40 or 60 percent. 

Given that the Veteran is currently service-connected for peripheral neuropathy of the right and left lower extremities, the Board finds that they are the result of a common etiology of the lower extremities and are considered one disability for rating purposes.  38 C.F.R. § 4.16(a)(1).  Therefore, combining the two evaluations for the service-connected peripheral neuropathy of the right and left lower extremities results in a 40 percent disabling evaluation and an overall combined evaluation of 70 percent disabling.  Based on these ratings, the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  The determinative issue is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

In February 2007, the Veteran was afforded a VA diabetes examination.  After a review of the claims file and physical examination of the Veteran, the VA examiner diagnosed the Veteran with type II diabetes mellitus.  The VA examiner also diagnosed the Veteran with a visual impairment and neuropathy, both noted as being a complication of diabetes and hypertension and erectile dysfunction, noted as not being a complication of diabetes mellitus, type II.  As to the effect the Veteran's service-connected diabetes mellitus, type II, and the complications have on the Veteran's occupational activities, the VA examiner found that the disabilities had a significant effect on the Veteran's occupation and reported decreased mobility, problems with lifting and carrying, and pain.  The VA examiner stated that he has numbness in his feet and has a hard time feeling the pedals to drive.  Additionally, sitting for a long period of time also exacerbates the pain.  

In August 2010, the Veteran underwent a general medical examination.  It was noted that the Veteran's past medical history includes diabetic retinopathy, diabetes mellitus type II, hypertension, hyperlipidemia, morbid obesity, erectile dysfunction, low back pain, spinal stenosis of the lumbar region, and dermatophytosis of the nail.  After a review of the claims file and physical examination of the Veteran, the VA examiner diagnosed the Veteran with diabetes mellitus type II, hypertension, and peripheral neuropathy of the bilateral upper and lower extremities.  The VA examiner opined that based upon his service-connected disabilities, alone, the Veteran is able to secure and maintain gainful employment in any capacity requiring sedentary or light or heavy physical employment.  In February 2012, the VA opinion was amended to include the fact that the Veteran can no longer work as a truck driver because his use of insulin for diabetes prevents him from obtaining a commercial driver's license.  

Records from the SSA note that while the Veteran is considered too disabled to work, he retains the capacity to lift 10 pounds occasionally and less than 10 pounds frequently.  He can stand or walk for at least two hours in an eight hour workday, and can sit for approximately six hours in an eight hour workday.  Postural limitations include occasionally climbing ramps and stairs; never climbing ladders, ropers, or scaffolds; stooping, kneeling, crouching; and never crawling.  Environmental limitations include avoiding commercial driving, operating dangerous machinery, unprotected heights, and avoiding concentrated exposure to noise.  The Veteran reported that his occupation included loading product at one site and delivering it to the final destination.  The Veteran reported that for one of his jobs, the heaviest load he lifted was 100 pounds and he frequently lifted 50 pounds or more.  As to another job, he reported the heaviest load he lifted was 50 pounds and the frequently lifted 10 pounds.  

Based upon the evidence of record, the Board finds that evidence supports a finding of entitlement to TDIU.  The Veteran has reported that he worked as a truck driver from 1975 to 2009 and that he has a high school education and one year of post high school education.  The SSA records show that his occupation required heavy lifting at times, including up to 50 to 100 pounds frequently.  In October 2006, the Veteran reported that he had worked as a full time truck driver and had to load and unload pallets of frozen foods ranging from 200 to 500 pounds.  The record reflects that the Veteran's service-connected disabilities had a significant effect on his ability to perform his occupation.  The February 2007 VA examination found that the service-connected diabetes and related complications resulted in decreased mobility, pain and difficulty lifting and carrying.  The August 2010 VA examiner found that the Veteran would be able to work in any capacity requiring sedentary or light or heavy physical employment.  This opinion, is contradicted by the evidence, including the findings shown on the February 2007 VA examination, that the Veteran's service-connected disabilities have significant impact the ability to lift and carry.  The SSA records show that the service-connected diabetes and associated diabetes neuropathy result in the capacity to lift 10 pounds occasionally and less than 10 pounds frequently.  The record shows that the Veteran is unable to maintain a commercial driver's license due to diabetes and that his past work experience as a truck driver from more than 30 years included not only driving but heavy lifting as well.  Consideration has been given to the Veteran's level of education and his previous work experience as well as the medical evidence showing the level of disability caused by the service-connected disabilities.  The Board is cognizant that SSA determinations regarding unemployability and disability are not binding on the VA but that the evidence of the SSA determination and the associated records  may be relevant in VA disability determinations and are for consideration by the Board.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).  Therefore, the Board finds that the preponderance of the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  


ORDER

Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected diabetes mellitus, type II, is denied.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


